Title: John H. Lee to James Madison, 4 April 1827
From: Lee, John H.
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Daviess Cty Ky.
                                
                                Apl 4th 1827
                            
                        
                        I some time since had an interview with Mr Bell and Mrs Tapscott on the subject of your business; thier
                            letter to you was the result. In your letter to Mrs Tapscott you observe you are willing to make partial Deeds for
                            partial Payments. I advised Mrs Tapscott only to ask of you Deeds for so much land as Mr Tapscott had sold; with this
                            she appeared, at that time to be satisfied; but she has to day written me and request<s> me to urge you to make her Deeds
                            for 666 2/3 acers; I will now give every information I have been able to obtain of the situation of both Bell and
                            Tapscotts Estate; It is believed here that Bell owes money to the amt of 6 or 7000 $ exclusive of your demand against him,
                            he has in possession 15 Negroes; and some personal property; this information I derive from Mrs Tapscott; Tapscotts
                            Estates has in possession 18 Negroes; and small Tracts of Land on Cumberland River some personal Estate; and owe but little
                            money. If you should not feel a willingness to make her title to the amt of her payment Deeds to 250 acres; which Tapscott
                            sold would relieve her for the present; I cannot flatter you with the prospect of receiving money from either of them in
                            any given time
                        Suits have been commenced vs Tapscotts Estate for the titles; on money paid by the purchasers of 250 acres;
                            lands have fallen in value in this County & I believe: the holders of Tapscotts Bond would much prefer the money
                            to Deeds; altho the purchas cost them much less than Tapscott agree’d to pay you for the land—I feel very
                            confident it would be to Mrs Tapscott interest that you should commence suit on the agreement, before Bells Estate is
                            entirely absorbed by his other creditors, some of whom threaten immediate suit; I have only further to add it will afford
                            me much pleasure to aid you in the final setttlement of this business. With much respect I am Sir your obt Svt
                        
                            
                                John H Lee
                            
                        
                    